internal_revenue_service number release date index number ---------------------------------- ------------------------------ ------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc fip b02 plr-139805-14 date date legend -------------------------------------- ----------------------------------------------- fund -------------------------------------------------- fund -------------------------------------------------- ----------------------------------------------- trust state a date date date date date month year ----------------------------- ------ -------------------------- ------------------------ --------------------- ---------------------- -------------------------- -------------- ------ dear ------------- this is in reply to a letter dated date submitted on behalf of fund and fund each a fund collectively the funds each fund requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_851 and sec_855 of the internal_revenue_code funds are series funds of trust a state a business_trust registered as an open- end investment_company under the investment_company act of u s c 80a-1 facts plr-139805-14 et seq as amended from inception each fund has operated in a manner intended to qualify it as a regulated_investment_company ric under subchapter_m of the code funds’ federal_income_tax returns forms 1120-ric u s income_tax return for regulated_investment_companies for the tax_year ended date funds’ 1120-rics were due_date the tax_return_preparer filed for each fund a timely request for an extension of time to file form application_for automatic_extension of time to file certain business income_tax information and other returns until date and delivered funds’ 1120-rics to funds’ treasurer treasurer for signature due to a clerical_error in funds’ administrative department the returns were inadvertently not mailed by date in late month of year treasurer discovered that the returns had not been filed and proceeded to consult with funds’ legal counsel and cpa firm funds’ 1120-rics were filed date each fund intended to make an election under sec_851 to be taxed as a ric and accordingly computed its taxable_income as a ric on its form 1120-ric for its taxable_year ended date on this form 1120-ric each fund also intended to make an election under sec_855 and accordingly treated dividends declared and distributed in accordance with the limitations set forth in sec_855 and respectively as having been paid during its taxable_year ended date funds have submitted the affidavit of treasurer in support of this requested ruling the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory elections was discovered by the service granting the relief requested will not result in fund or fund having a lower tax_liability in the aggregate for all years to which the elections apply than it would have had if the elections had been timely made taking into account the time_value_of_money funds do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences funds did not choose to not file the elections plr-139805-14 neither fund is using hindsight by basing this request on knowledge of events occurring after the due_date of the elections no intervening events have occurred to make the elections more advantageous to funds law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to be a ric on its federal_income_tax return for the taxable_year or has made an election for a previous taxable_year sec_1 a of the income_tax regulations provides that the taxpayer shall make its election to be treated as a ric by computing taxable_income as a ric on its federal_income_tax return for the first taxable_year for which the election is applicable sec_855 provides that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-139805-14 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that each fund has shown good cause for granting a reasonable extension of time to make elections under sec_851 and sec_855 since funds filed their 1120-rics on date each fund’s election to be treated as a ric for u s federal_income_tax purposes and election to treat dividends declared and distributed in accordance with sec_855 as described in this letter for funds’ taxable years ended date will be treated as having been timely made despite having been made after the due_date prescribed for making these elections this ruling is limited to the timeliness of the filing of funds’ elections under sec_851 and sec_855 this ruling’s application is limited to the facts plr-139805-14 representations code sections and regulations cited herein no opinion is expressed regarding any material_item or representation on each fund’s form 1120-rc no opinion is expressed with regard to whether the tax_liability of fund or fund is not lower in the aggregate for all years to which the elections apply than such tax_liability would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely susan thompson baker_______________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
